Case 3:16-cv-02921-N-BH Document 277 Filed 03/19/20                       Page 1 of 6 PageID 23354



                         IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

 EXXON MOBIL CORPORATION,

                 Plaintiff,

 v.                                                    CIVIL ACTION NO. 3:16-cv-2921-N

 UNITED STATES OF AMERICA,

                 Defendant.




            PLAINTIFF EXXON MOBIL CORPORATION’S RULE 52(B) MOTION
                           FOR ADDITIONAL FINDINGS


        The Court conducted a bench trial on the substantive tax issues on June 19-21 and 24,

2019.1 On February 24, 2020, the Court entered its Findings of Fact and Conclusions of Law (the

“Decision”) on the substantive tax issues and directed “the parties to file any request for additional

findings under Rule 52(b) within twenty-eight (28) days of the date of this Order,” or by March

23, 2020. Decision at 25 [Dkt. 276]. Accordingly, ExxonMobil requests the additional findings

discussed below.

        Factual findings help an appellate court review a district court’s decision. See Matter of

Tex. Extrusion Corp., 836 F.2d 217, 220 (5th Cir. 1988). Thus, findings of fact should be




        1
          On March 22, 2019, the Court granted ExxonMobil’s motion to bifurcate and scheduled a June
2019 trial on the substantive tax issues and a November 2019 trial on the penalty issues. [Dkt. 149.] The
Court later stayed all matters in this case “pending resolution of the first phase bench trial.” [Dkt. 268.]
Now that the Court has issued its decision, the parties must address the penalty issues and are conferring
about a proposed schedule. If the parties cannot reach an agreement, they will ask the Court to set an
appropriate schedule.
Case 3:16-cv-02921-N-BH Document 277 Filed 03/19/20                  Page 2 of 6 PageID 23355



sufficiently detailed to permit the appellate court to obtain “a full understanding of the issues on

appeal.” Chandler v. City of Dallas, 958 F.2d 85, 90 (5th Cir. 1992) (quoting Tex. Extrusion, 836

F.2d at 221); see 9C CHARLES ALAN WRIGHT ET AL. FEDERAL PRACTICE AND PROCEDURE § 2582

(3d ed.) (“The primary purpose of Rule 52(b) is to enable the appellate court to obtain a correct

understanding of the factual issues determined by the trial court as a basis for the conclusions of

law and the judgment entered thereon.”); see also In re Cantera Dorado, Inc., 512 B.R. 126, 129

(D.P.R. 2014) (noting that Rule 52(b) permits a court “to ‘amplify or expand’ [its] initial factual

findings in order to improve the appellate court’s review of the record” (quoting Nat’l Metal

Finishing Co., Inc. v. BarclaysAmerican/Commercial, Inc., 899 F.2d 119, 122 (1st Cir. 1990))).

Consistent with these principles, ExxonMobil requests the additional findings below to provide

the appellate court with a more thorough understanding of the facts underlying the Decision.

        1.     The DFAs expressly grant numerous rights to the JVCos, including the rights to

build, own, and operate transportation, storage, processing, liquefaction, and marketing facilities

and businesses to manufacture, export, and deliver LNG, condensates, and LPG, and other

petroleum byproducts to the international market.2

        2.      The amount of production under the DFAs was defined by and subject to a

ceiling.3




        2
         See PTX 040/J006-0022-0024 (RL1 DFA); PTX 051/J011-0011-0014 (RL2 DFA); PTX
077/J013-0007-0012 (RL3 DFA); PTX 061/J019-0017-0029 (Sponsors’ DFA); PTX 095/J016-0007-0012
(QG2 DFA); 1 Tr. 57:20-59:18, 62:16-63:1, 74:1-75:22 (Billings).
        3
          See PTX 040/J006-0022, 0024-0025 (RL1 DFA); PTX 042/J008-0014-0016, 0018-0019 (RL1
Second Amended and Restated DFA); PTX 051/J011-0011-0012, 0014 (RL2 DFA); PTX 061/J019-0017,
0020-0021 (Sponsors’ DFA); PTX 063-0017-0018, 0020-0021 (Sponsors’ Amended and Restated DFA);
1 Tr. 57:20-58:4, 74:1-75:16 (Billings); See PTX 077/J013-0007-0009 (RL3 DFA); PTX 095/J016-0007-
0009 (QG2 DFA); 1 Tr. 57:20-58:4, 74:1-75:16, 75:23-76:13 (Billings).



                                                 2
Case 3:16-cv-02921-N-BH Document 277 Filed 03/19/20                       Page 3 of 6 PageID 23356



        3.        Under the PSCs, ExxonMobil obtained various rights, including the rights to

transport, process, store, and market oil and gas from offshore Malaysia.4

        4.        If the JVCos or ExxonMobil breach their obligations under the DFAs or PSCs, SOQ

and Petronas may recover damages.5 For example, if ExxonMobil fails to build the facilities to

manufacture LNG, SOQ may still recover damages from ExxonMobil, even though there is no

production.6

        5.        The JVCos’ onshore activities, which are all well beyond the point of extraction,

constitute the overwhelming majority of each JVCo’s total capital investment.7 ExxonMobil

invested $15 billion in the onshore facilities and $5 billion in the offshore facilities, and only a

portion of the $5 billion was necessary for extraction of the gas.8

        6.        Most of the JVCos also made significant post-extraction investments in large

insulated LNG ships that enabled them to transport the LNG to international markets.9




        4
        See PTX 185-0047 (1976 PSC); PTX 192/J021-0018, 0027 (PM5 PSC); PTX 199/J026-0018,
0027 (PM8 PSC); PTX 221/J034-0013, 0072-0073 (Amended NGPSA); PTX 215/J032-0020, 0027 (1995
PSC); PTX 209/J029-0021, 0033 (PM9 PSC); PTX 222/J036-0021, 0045 (GPSC); PTX 229/J039-0016,
0026-0027 (2008 PSC); 2 Tr. 45:5-46:7 (Dingle).
        5
         See PTX 040/J006-0050-0051 (RL1 DFA); PTX 051/J011-0028-0029 (RL2 DFA); PTX
077/J013-0036-0037 (RL3 DFA); PTX 061/J019-0040-0041 (Sponsors’ DFA); PTX 095/J016-0038-0039
(QG2 DFA); Malaysia Contracts Act of 1950, Sections 74, 76 (Dkt. 163, Exhibit 3); PTX 215/J032-0095-
0098 (1995 PSC); PTX 229/J039-0076 (2008 PSC); PTX 222/J036-0137 (GPSC); PTX 192/J021-0091-
0094 (PM5 PSC); PTX 199/J026-0091-0094 (PM8 PSC); PTX 209/J029-0121-0124 (PM9 PSC).
        6
         See PTX 040/J006-0050-0051 (RL1 DFA); PTX 051/J011-0028-0029 (RL2 DFA); PTX
077/J013-0036-0037 (RL3 DFA); PTX 061/J019-0040-0041 (Sponsors’ DFA); PTX 095/J016-0038-0039
(QG2 DFA).
       7
         See 2 Tr. 128:19-130:13 (Carpenter); PTX 500, slide 1; 1 Tr. 56:15-18; 65:21-66:3 (Billings).
        8
            See 2 Tr. 128:19-130:13 (Carpenter).
        9
         See PTX 040/J006-0022-0023 (RL1 DFA); PTX 051/J011-0012-0013, 0015 (RL2 DFA); PTX
077/J013-0010-0012 (RL3 DFA); PTX 061/J019-0018, 0023 (Sponsors’ DFA); PTX 095/J016-0010, 0012
(QG2 DFA); 1 Tr. 56:15-18, 58:5-25, 70:6-13, 71:4-15 (Billings); 1 Tr. 115:4-13; 2 Tr. 13:15-16:22 (Sibal);
PTX 499, slides 20-25; 2 Tr. 98:22-99:13 (McGill).


                                                    3
Case 3:16-cv-02921-N-BH Document 277 Filed 03/19/20               Page 4 of 6 PageID 23357



       7.        On a dollars-per-MMBtu basis during 2006-2009, the JVCos’ average LNG

revenues from sales to international markets were more than seventeen times higher than the Al

Khaleej gas project’s average gas revenues from sales to the domestic Qatari market.10 The

domestic gas was sold after transportation and processing and without liquefaction, so more than

94% of the LNG revenues were attributable to liquefaction.11

       For the reasons given above, ExxonMobil respectfully requests that the Court enter these

additional findings under Rule 52(b).




       10
            PTX 500, slide 20.
       11
            See 2 Tr. 157:18–23 (Carpenter); PTX 500, slide 20.


                                                     4
Case 3:16-cv-02921-N-BH Document 277 Filed 03/19/20     Page 5 of 6 PageID 23358



                                          Respectfully submitted,

                                          THOMPSON & KNIGHT LLP




                                                 Emily A. Parker
                                                 Texas Bar No. 15482500
                                                 emily.parker@tklaw.com
                                                 Mary A. McNulty
                                                 Texas Bar No. 13839680
                                                 mary.mcnulty@tklaw.com
                                                 William M. Katz, Jr.
                                                 Texas Bar No. 00791003
                                                 william.katz@tklaw.com
                                                 J. Meghan Nylin
                                                 Texas Bar No. 24070083
                                                 meghan.nylin@tklaw.com
                                                 Leonora S. Meyercord
                                                 Texas Bar No. 24074711
                                                 lee.meyercord@tklaw.com
                                                 Richard B. Phillips, Jr.
                                                 State Bar No. 24032833
                                                 rich.phillips@tklaw.com
                                                 Dina McKenney
                                                 Texas Bar No. 24092809
                                                 dina.mckenney@tklaw.com

                                                 1722 Routh Street, Suite 1500
                                                 Dallas, Texas 75201
                                                 (214) 969-1700
                                                 FAX (214) 969-1751

                                          MILLER & CHEVALIER, CHARTERED

                                                 Kevin L. Kenworthy
                                                 D.C. Bar No. 414887
                                                 kkenworthy@milchev.com
                                                 George A. Hani
                                                 D.C. Bar No. 451945
                                                 ghani@milchev.com
                                                 Andrew L. Howlett
                                                 D.C. Bar No. 1010208
                                                 ahowlett@milchev.com




                                      5
Case 3:16-cv-02921-N-BH Document 277 Filed 03/19/20                Page 6 of 6 PageID 23359



                                                           900 16th Street NW
                                                           Washington, D.C. 20006
                                                           (202) 626-5800
                                                           FAX (202) 626-5801

                                                    ATTORNEYS FOR PLAINTIFF
                                                    EXXON MOBIL CORPORATION


                            CERTIFICATE OF CONFERENCE

       On March 18, 2020, I conferred with Defendant’s counsel, who informed me that

Defendant is opposed to the relief requested in this motion. The parties will notify the Court if

they subsequently are able to reach an agreement on any additional findings proposed in this

motion.

                                                /s/ J. Meghan Nylin
                                                J. Meghan Nylin




                                               6
